DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed August 14th, 2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: The substitute specification contains new matter.
The amendment filed August 14th, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraph [0001], “a powered wheeled container combining different wheel sets including powered, non-powered and other innovative wheel sets some of which have the ability to be deployed into a weight support position and others of which have the ability to swivel or pivot, allowing changing its direction when”.
Paragraph [0002], “give users the option to use transport luggage either with powered or unpowered wheels or both.”
Paragraph [0014], “b) a multifunction telescopic handle for electronically steering the suitcase and that houses electronic components, operation controls, and/or sensors that control at least
Paragraph [0015], “Still further, the conventional suitcases may lack one or all of the following: an exclusive marked compass system to point out to selected landmark areas; smart lock technology utilizing locks that employ near field communication (NFC) to toggle a locking mechanism with a signature device; one powered wheel component acting as a powered wheel; and/or interchangeable wheel directions enabled by a swivel connection, which allows the user ability to switch the orientation of the driven wheel from one direction to another direction.”
Paragraph [0016], “Still further, the conventional suitcases may lack one or all of the following: an exclusive marked compass system to point out to selected landmark areas; smart lock technology utilizing locks that employ near field communication (NFC) to toggle a locking mechanism with a signature device; one powered wheel component acting as a powered wheel; and/or interchangeable wheel directions enabled by a 
Paragraph [0016], “comprising a weight balancing wheel module, positioned at back side of luggage body consisting of side rollers/wheels positioned at the back side or corner of the suitcase to transfer luggage weight acting as additional wheel and strut support when luggage or container is being transported in a tilted position or vertically such as over steps or stairs, which may also be in a stationary position or arranged to be moved in and out of a position, and which is stored within the casing of the container and when deployed moves into a weight-supporting position by a releasing mechanism, and a fourth setSUBSTITUTE SHEET PCT/US2018/018185 including at least two fixed caster wheels operated by at least one electric motor and having a swivel connection assembly (linking the powered wheel swivel module to the bottom of the container body) to enable the user to switch the orientation of all powered wheel module from one direction to another, such as in horizontal plane from a x-axis direction to a y-axis direction by means of releasing and then locking the swivel release and lock mechanisms.”
Paragraph [0016], “Furthermore, the container may include an exclusive extendable handle grip comprising electronic components such as control buttons for a powered wheel, switches and or sensors, and that may utilize any of its extendable tubes for wiring purposes if needed, as well as many other exclusive design attributes, functions and characteristics herein described in this document.”
Paragraph [0019], “quick access”.
Paragraph [0019], “manually operated”.
Paragraph [0019], “retractable leash that is concealed when not in use and that facilitates”.
Paragraph [0019], “or another landmark direction in addition to USB and power”.
Paragraph [0038], “speed dialing”.
Paragraph [0039], “and other features.”

Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, lines 11, 15, and 18, “caster wheel.”
Claim 1, line 16, “wherein a user is able to select alternative transport modes.”
Claim 11, lines 1-2, “at least one retractable leash”. Examiner notes that whereby the specification mentions a leash, it does not disclose the leash as being retractable.
Claim 15, lines 1-2, “further comprising a compass or direction indicating abilities for at least one landmark location.”
Claim 18, line 8, “one or more converter to expand a volume of the container.”
Claim 27, lines 1-5, “wherein the non-swiveling caster wheels are included in a swivel release and lock assembly that enables the orientation of the non-swiveling to be changed by ninety degrees upon releasing the assembly, changing a direction of the wheels by ninety degrees, and locking the assembly in the new, rotated position.”
Claim 28, line 14, “wherein a user is able to select alternative transport modes.”

No new matter should be entered.

The disclosure is objected to because of the following informalities: 
In paragraph [0019], “indicating direction of Qibla/Makah”, should read, “indicating the direction of Qibla/Makkah”.
In paragraph [0039], “wheeled container as claimed in claim 16”. Examiner notes Claim 16 is a claim that has been cancelled by the applicant.

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the features canceled from the claims. 
Claim 3, line 6, “a releasing mechanism.”
Claim 9, lines 5-6, “at least one vacuum bag stored within the container body portion and available to reduce a volume of contents of the suitcase.”
Claim 11, lines 1-2, “at least one retractable leash”.
Claim 18, line 7, “a head phone outlet.”
Claim 18, line 8, “one or more converter to expand a volume of the container.”
Claim 27, line 2, “swivel release.”
Claim 28, line 12, “a releasing mechanism.”
Claim 30, line 6, “a releasing mechanism.”
Claim 33, lines 5-6, “at least one vacuum bag stored within the container body portion and available to reduce a volume of contents of the suitcase.” 

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
Reference number [5].
Reference number [14].
Reference number [27].
Reference number [32].
Reference number [34].
Reference number [37].
Reference number [39].
Reference number [41].
Reference number [46].

	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 2A, 2B, 2C, and 2D show modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 9, 12, 18, 25, 28, and 33 are objected to because of the following informalities:  
Claim 1, line 4, “the multiple selectively usable wheel sets, including:”, should read, “
Claim 1, line10, “wherein one of the first and second wheel sets includes at least”, should read, “wherein one of the first or second wheel sets includes at least”.
Claim 9, line 6 “volume of the contents of the suitcase; and”, should read, “volume of the contents of the suitcase; or”.
Claim 12, line 8, “at least one wheel that can be detached; and”, should read, “at least one wheel that can be detached; or”. 
Claim 18, line 8, “and automatic Wi-Fi connection to a”, should read “or an automatic Wi-Fi connection to a”.
Claim 25, line 5, “and an electronic register recording”, should read, “or an electronic register recording.”
Claim 28, line 5, “the multiple selectively usable wheel sets, including:”, should read, “
Claim 33, line 5, “volume of the contents of the suitcase; and”, should read, “volume of the contents of the suitcase; or”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6, 9, 11-12, 15, 18 and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "the multiple selectively usable wheel sets”, in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the multiple selectively usable wheel sets”, will be interpreted as “multiple selectively usable wheel sets.” Claims 3-4, 6, 9, 11-12, 15, 18 and 24-27, and 30-33 are also rejected by virtue of dependency on claim 1.
Claim 3, recites the limitation “a releasing mechanism” in line 6. From what is available in the disclosure it is unclear to the examiner what the releasing mechanism for the third wheel 
Regarding claims 3, 6, 9, 12, 28, 30, and 32-33, the phrase "such as" renders these claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 25, recites the limitation “a signature device” in line 3. From what is available in the disclosure it is unclear to the examiner what a signature device comprises. For examination purposes, the term “signature device” will be interpreted as a component that requires personal identifiable information such as an electronic passkey, or a biometric identification device.
Claim 25, recites the limitation “an auxiliary combination” in lines 3-4. From what is available in the disclosure it is unclear to the examiner what an auxiliary combination comprises. For examination purposes, the term “an auxiliary combination” will be interpreted a supplementary method for unlocking or locking the container.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation “a signature device” and the claim also recites “or a smartphone app”, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation “in addition to an auxiliary combination” and the claim also recites “or key” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 27 recites the limitation "non-swiveling caster wheel" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that wherein “non-swiveling wheels” were claimed in independent claim 1; for examination purposes the “non-swiveling caster wheels” will be interpreted as “non-swiveling wheels”. Claims 30-33 are also rejected by virtue of dependency on claim 27. 
Claim 27, lines 1-5, recites the limitation “wherein the non-swiveling caster wheels are included in a swivel release and lock assembly that enables the orientation of the non-swiveling caster wheels to be changed by ninety degrees upon releasing the assembly, changing a direction of the wheels by ninety degrees, and locking the assembly in the new, rotated position.” It is unclear to the examiner from the disclosure what comprises the “swivel release and lock assembly” for performing the function of “locking the assembly in a new, rotated position”
Claim 28, recites the limitation “a releasing mechanism” in line 12. From what is available in the disclosure it is unclear to the examiner what the releasing mechanism for the third wheel set comprises. For examination purposes, the releasing mechanism will be interpreted as any mechanism that enables a strut to pivot out and permit the third wheels to contribute to a weight supported position for the suitcase. Claim 29 is also rejected by virtue of dependency on claim 28.
Claim 28 recites the limitation "the multiple selectively usable wheel sets”, in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the multiple selectively usable wheel sets”, will be interpreted as “multiple selectively usable wheel sets.” Claim 29 is also rejected by virtue of dependency on claim 28.
Claim 30, recites the limitation “a releasing mechanism” in line 6. From what is available in the disclosure it is unclear to the examiner what the releasing mechanism for the third wheel set comprises. For examination purposes, the releasing mechanism will be interpreted as any mechanism that enables a strut to pivot out and permit the third wheels to contribute to a weight supported position for the suitcase.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1, 4, 6, 9, 12, 15, 18, 26-27 and 31-33, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Wenbo (CN 206150681 U), with an English translation provided herein, in view of London (US 20170220040 A1).

	Regarding Claim 1, Wenbo teaches a wheeled container having multiple wheel sets, comprising: 
A body portion (1), including at least one compartment (as a suitcase) for holding personal items and goods; and multiple selectively usable wheel sets (5, 6, 17), including: a first wheel set including a first type of wheels (17) and positioned at a bottom of the body portion (2), said first wheel set (17) being positioned in a plane that (2) is in an upright position. (Wherein the first wheel set (5) can be seen positioned in a plane that is horizontal when the container (2) is in an upright position). (Figs. 1-2; Claim 1)
A second wheel set (6) including a second type of wheels (caster wheels (6)) positioned at the bottom of the container ((2) as seen in Figure 1), wherein one of the first (17) or second wheel sets (6) includes multidirectional spinner wheels (6), or swivel caster wheels (6). (Figs. 1-2; Claim 1)
Wherein another of the first (17) and second wheel sets (6) includes at least one powered non-swiveling wheel (7) adapted to be driven by a motor to propel the container (1). (Figs. 1-2; Claim 1)
Wherein a user is able to select alternative transport modes (footboard (7) rotated into the L-Shape box (1) or out) in which the container (1) is either manually propelled by the user while the container (1) is supported by the multidirectional spinner (6) or swivel caster wheels (6) or propelled by movement of the at least one non-swiveling wheel (7) driven by the motor (wherein the driven wheel (17) would require a motor and the user can selectively flip the footboard (7) down when they elect maneuver the suitcase with the at least one non-swiveling wheel driven by the motor (17); otherwise when the driven wheel (17) is stowed maneuvering the suitcase (1) requires manual propulsion from the user). 2Attorney Docket: OSSE3002/BEU Preliminary Amendment(Figs. 1-2; Claim 1)
 An extendable (3) handle (4) including a handle grip (4) and at least one electronic component (8) for controlling the motor (wherein the driven wheel as taught by Wenbo would require a motor and is described as a driven pulley in claim 1). (Figs. 1-2; Claim 1) 
At least one power source (9) including at least one rechargeable portable battery (9). (Figs. 1-2; Claims 1 and 5)
	Wenbo does not teach at least four multidirectional spinner wheels, or while the container is supported by the at least four multidirectional spinner wheels or at least four swivel caster wheels.
	London further teaches at least four multidirectional spinner wheels (151), and the container (100) being supported by at least four multidirectional spinner wheels (151) or at least four swivel caster wheels (151). (Fig. 1; [0016])
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, and substitute the balancing wheels for an additional two multidirectional wheels as taught by London. Wherein use of simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the balancing wheels as taught by Wenbo to provide for four multidirectional wheels as taught by London, in order to improve the maneuverability of the wheeled luggage.

	Regarding Claim 4, Wenbo further teaches wherein the container (1) is a suitcase. (wherein Wenbo refers to the container as an intelligent suitcase). (Fig. 1; Claim 1)

	Regarding Claim 6, Wenbo modified above, teaches all of the elements of the current invention in claim 4 above except; wherein the container is a carry-on suitcase having dimensions arranged to enable the suitcase to fit into an overhead compartment or under a seat of a passenger airplane, and further comprising a detachable sack or pocket arranged to be removed from the suitcase in order to keep essential articles such as medications or electronics closer at hand when checking the suitcase or storing it in an overhead bin.
	London further teaches wherein the container is a carry-on suitcase (100) having dimensions arranged to enable the suitcase to fit into an overhead compartment or under a seat of a passenger airplane (wherein London describes the luggage as being carry-on sized), and further comprising a detachable sack (190) or pocket (190) arranged to be removed from the suitcase (110) in order to keep essential articles such as medications or electronics closer at hand when checking the suitcase or storing it in an overhead bin. (Wherein a detachable compartment (190) as taught by London can facilitate the storage of essential articles through zipper (192). (Fig. 1; [0016], [0018])
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and provide for the luggage to be carry-on size with a detachable compartment taught by London. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the luggage to be carry-on size with a detachable compartment in order for the user to have accessibility to 

	Regarding Claim 9, Wenbo modified above, teaches all of the elements of the current invention in claim 4 above except; wherein
	London further teaches wherein(110) comprises multiple compartments (190) arranged to enable removal of items from carry-on luggage (wherein London describes the luggage being carry-on size) for airport security checks without opening the main compartment ((110), wherein London describes accessory detachable compartments (190)), and at least one of the following: at least one vacuum bag stored within the container body portion and available to reduce a volume of contents of the suitcase; or at least one detachable sack (190) or pocket (190) to keep essential articles such as medications or electronics closer at hand when checking the suitcase or storing it in an overhead bin. (Wherein a detachable compartment (190) as taught by London can facilitate the storage of essential articles through zipper (192). (Fig. 1; [0016], [0018])
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and provide for the luggage to be carry-on size with a detachable compartment taught by London. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the luggage to be carry-on size with a detachable compartment for the user to have accessibility to necessary items without requiring accessing the main compartment, while traveling on an airplane.

	Regarding Claim 12, Wenbo further teaches wherein the container includes at least one of the following features: a smart identification tag or QR identifier positioned at a top of the container; GPS tracking capabilities, to facilitate recovery of the container in case it becomes lost; proximity sensors including reporting means and a distance indicator; a remote ringer that can be used to monitor both the container as well as proximity of small objects such as linked smart phones or tablets with respect to the container; at least one wheel that can be detached; or at least one of the wheel sets being vertically or horizontally adjustable. (Wherein Wenbo teaches “the footboard (7) is simply rotated from the L-shaped box (1), and the driven wheel (17) is mounted” and “When not in use, the driven wheel (17) is quickly removed and mounted on the mounting groove (13) of the back groove (12) of the L-shaped box (1), and the footrest (7) is rotated counterclockwise.”) (Fig. 1; Claims 2-3)

	Regarding Claim 15, Wenbo modified above, teaches all of the elements of the current invention in claim 4 above except; A wheeled container as claimed in claim 4, further comprising a compass or direction indicating capabilities for at least one landmark location.
	London further teaches a container (100) further comprising a compass or direction indicating capabilities (230) for at least one landmark location. (Wherein a landmark location could correspond to any designated location within a global positioning system, such as the “GPS location of a user” as taught by London.) (Fig. 230; [0043], [0058])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and provide for the luggage to incorporate GPS capabilities as taught by London. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the luggage GPS for location capability in order to for a user to identify their proximity to a landmark location in correspondence to themselves, or in order to locate the luggage itself.

	Regarding Claim 18, Wenbo further teaches a container (1) comprising one or more of the following: at least one power outlet (14); at least one power adapter; at least one auxiliary outlet; the at least one rechargeable battery (9); a radio module, an MP3 module; at least one built in speaker; at least one power bank including charging ports for charging other electronics; wireless communication capabilities (Blue tooth (10)); at least one safety feature including fire suppressants and protective material to surround the at least one rechargeable battery; at least one circuit breaker; at least one alarm clock; a head phone outlet; one or more converter to expand a volume of the container; and automatic Wi-Fi connection to a recognized Wi-Fi service. (Figs. 1-2; Claim 1)

	Regarding Claim 26, Wenbo modified above, teaches all of the elements of the current invention in claim 4 above except; further comprising a telescopic handle and grip including at least one of electronic components, controls, or sensors for controlling at least one of the powered fixed-direction wheels driven by the motor.
	Wherein Wenbo teaches a powered fixed-direction wheel (17). (Fig. 1; Claim 1)
	London further teaches a container (100) further comprising a telescopic handle (120) and grip (wherein it can be seen the handle (120) incorporates a grip in Fig. 1) including at least one of electronic components, controls (tactile input hardware), or sensors for controlling at least one of the powered fixed-direction wheels driven by the motor (260). (Wherein London teaches “at least one handle bar includes tactile input hardware (e.g. separate Switches for braking and acceleration) that the user may manipulate while standing on the footrests in order to brake and accelerate the Smart luggage System.”) (Figs. 1-2; [0014], [0047], [0054])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container with powered fixed-direction wheels as taught by Wenbo, modified above, and provide input controls within the handle for controlling the motor as taught by London. Wherein combining 

	Regarding Claim 27, Wenbo further teaches wherein the non-swiveling wheels (17) are included in a swivel release and lock assembly (7, 12, 13, 17) that enables the orientation of the non-swiveling (17) wheels to be changed by ninety degrees (wherein the wheel (17) is attached to the footrest (7) which is swiveled 90 degrees as taught by Wenbo) upon releasing the assembly (rotating the footrest (7)), and changing a direction of the wheels by ninety degrees (wherein the wheel (17) is attached to the footrest (7) which is swiveled 90 degrees as taught by Wenbo), and locking the assembly in the new, rotated position (which comprises the footrest (7) being swiveled into the recess (12) and the wheel is swiveled into the groove (13), as taught by Wenbo). (Fig. 1; Claims 1-3)

	Regarding Claim 31, Wenbo further teaches wherein the container (1) is a suitcase. (wherein Wenbo refers to the container as an intelligent suitcase). (Fig. 1; Claim 1)

	Regarding Claim 32, Wenbo modified above, teaches all of the elements of the current invention in claim 31 above except; wherein the container is a carry-on suitcase having dimensions arranged to enable the suitcase to fit into an overhead compartment or under a seat of a passenger airplane, and further comprising a detachable sack or pocket arranged to be 
	London further teaches wherein the container is a carry-on suitcase (100) having dimensions arranged to enable the suitcase to fit into an overhead compartment or under a seat of a passenger airplane (wherein London describes the luggage as being carry-on sized), and further comprising a detachable sack (190) or pocket (190) arranged to be removed from the suitcase (110) in order to keep essential articles such as medications or electronics closer at hand when checking the suitcase or storing it in an overhead bin. (Wherein a detachable compartment (190) as taught by London can facilitate the storage of essential articles through zipper (192). (Fig. 1; [0016], [0018])
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and provide for the luggage to be carry-on size with a detachable compartment taught by London. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the luggage to be carry-on size with a detachable compartment, in order for the user to have accessibility to necessary items without requiring accessing the main compartment, while traveling on an airplane.

	Regarding Claim 33, Wenbo modified above, teaches all of the elements of the current invention in claim 31 above except; wherein
	London further teaches wherein(110) comprises multiple compartments (190) arranged to enable removal of items from carry-on luggage (wherein London describes the luggage being carry-on size) for airport security checks without opening the main compartment ((110), wherein London describes accessory detachable compartments (190)), and at least one of the following: at least one vacuum bag stored within the container body portion and available to reduce a volume of contents of the suitcase; or at least one detachable sack (190) or pocket (190) to keep essential articles such as medications or electronics closer at hand when checking the suitcase or storing it in an overhead bin. (Wherein a detachable compartment (190) as taught by London can facilitate the storage of essential articles through zipper (192). (Fig. 1; [0016], [0018])
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and provide for the luggage to be carry-on size with a detachable compartment taught by London. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the luggage to be carry-on size with a detachable compartment for the user to have accessibility to necessary items without requiring accessing the main compartment, while traveling on an airplane.


Claims 3, and 30, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Wenbo (CN 206150681 U), with an English translation provided herein, in view of London (US 20170220040 A1), and further in view of Tiramani et al. (US 6802409 B1).

	Regarding Claim 3, Wenbo modified above, teaches all of the elements of the current invention in claim 1 above except; the container further comprising a third set of wheels including wheels of a third type positioned at a back side or corner of the container to support a weight of the container when the container is being transported in a tilted position or vertically such as over steps and arranged to be moved to a position that is within or flush with a casing of the container, and which is moved into a weight- supporting position by a releasing mechanism.
	Tiramani et al. further teaches luggage (20) with a set of wheels (52, 54) including wheels of a third type (non-powered linear rollers) positioned at a back side (14) or corner of the container to support a weight of the container (100) when the container (100) is being transported in a tilted position (Fig. 3) or vertically such as over steps (wherein the luggage (20) as taught by Tiramani et al. can be transported over steps), and arranged to be moved to a position that is within or flush with a casing of the container (20). (Wherein the flush position can be seen in Figs. 1-2). and which is moved into a weight-supporting position (Fig. 3) by a releasing mechanism (push button 90). (Wherein the push button (90) releases the pivotably mounted panel (56) for entering the weight-supporting position.) (Figs. 1-3, 5; Col 3, Lines 1-19) 
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and combine the teachings of Tiramini et al. to incorporate a deployable third wheel set for weight supported luggage. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to implement a deployable third wheel set for assisting the user when maneuvering heavier luggage or traversing stairs or other obstacles.

	Regarding Claim 30, Wenbo modified above, teaches all of the elements of the current invention in claim 27 above except; the container further comprising a third set of wheels including wheels of a third type positioned at a back side or corner of the container to support a weight of the container when the container is being transported in a tilted position or vertically such as over steps and arranged to be moved to a position that is within or flush with a casing of the container, and which is moved into a weight- supporting position by a releasing mechanism.
	Tiramani et al. further teaches luggage (20) with a set of wheels (52, 54) including wheels of a third type (non-powered linear rollers) positioned at a back side (14) or corner of the container to support a weight of the container (100) when the container (100) is being transported in a tilted position (Fig. 3) or vertically such as over steps (wherein the luggage (20) as taught by Tiramani et al. can be transported over steps), and arranged to be moved to a (20). (Wherein the flush position can be seen in Figs. 1-2). and which is moved into a weight-supporting position (Fig. 3) by a releasing mechanism (push button 90). (Wherein the push button (90) releases the pivotably mounted panel (56) for entering the weight-supporting position.) (Figs. 1-3, 5; Col 3, Lines 1-19) 
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and combine the teachings of Tiramini et al. to incorporate a deployable third wheel set for weight supported luggage. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to implement a deployable third wheel set for assisting the user when maneuvering heavier luggage or traversing stairs or other obstacles.

Claim 11, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Wenbo (CN 206150681 U), with an English translation provided herein, as applied to claim 1 above, in view of London (US 20170220040 A1), and further in view of Cnockaert et al. (US 5924533 A)
	Regarding Claim 11, Wenbo modified above, teaches all of the elements of the current invention in claim 1 above except; a wheeled container further comprising at least one 
	Cnockaert et al. further teaches a wheeled (70, 71) container (10) further comprising at least one retractable (91) leash (74) to facilitate user handling of the container on stairs (wherein the user may maneuver the container (10) over stairs through use of the leash (74)). (Figs. 10-12; Col. 6, Lines 60-67; Col. 7, Lines 19-27)
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and incorporate the retractable leash as taught by Cnockaert et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a wheeled container with a retractable leash in order to assist the user in maneuvering the container across various surfaces and terrain, including stairs.

Claims 24-25, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Wenbo (CN 206150681 U), with an English translation provided herein,in view of London (US 20170220040 A1), and further in view of Jacob et al. (US 20170188679 A1).

	Regarding Claim 24, Wenbo modified above, teaches all of the elements of the current invention in claim 12 above except; a wheeled container further5Attorney Docket: OSSE3002/BEUPreliminary Amendment including a wireless communication device with a digital dialing interface and at least one speed dial 
	Jacob et al. further teaches a wheeled container (100) further5Attorney Docket: OSSE3002/BEUPreliminary Amendment including a wireless communication device (1511) with a digital dialing interface and at least one speed dial communications button (wherein Jacob et al. teaches “the user may select an option to transmit a PLB to notify emergency responders of the user’s location”, the wireless communication device being arranged to share a location of the container. (Wherein a virtual button on the screen (502) could be used to trigger a subroutine for broadcasting the user’s GPS location.  Jacob et al. additionally provides for additional user inputs (503) for the I/O component). (Figs. 22-23; [0083], [0122], [0135], [0173], [0182])
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and incorporate a button for broadcasting the location of a container as taught by Jacob et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a button for broadcasting the location of a container, in order for the owner to recover it should it be misplaced, or contact or emergency services in the event it has been stolen.

	Regarding Claim 25, Wenbo modified above, teaches all of the elements of the current invention in claim 24 above except; a wheeled container further comprising at least one of: smart lock technology utilizing locks that employ wireless communications to toggle a locking mechanism with a signature device, or a smartphone app, in addition to an auxiliary 
	Jacob et al. further teaches a wheeled container (100) further comprising at least one of: smart lock technology utilizing locks that employ wireless communications (1511) to toggle a locking mechanism with a signature device or a smartphone app (wherein Jacob et al. teaches “electronic signals may be generated by a user’s mobile device (e.g., a smartphone)”), in addition to an auxiliary combination (wherein Jacob et al. teaches “these electronic signals may be generated when a user selects an option on a touchscreen on the luggage (100) to perform authentication and then successfully completes an authentication process (e.g., iris scanning (504)), allowing the user to have access to the luggage through analog electronic signals) or key to toggle the locking mechanism in case of a misplaced NFC tag, or in case the smartphone or tablet has a dead battery. (Wherein Jacob et al. teaches “any of the electronic signals may be analog or digital signals”). (Figs. 15, 18; [0007], [0073]-[0075], [0084]-[0086])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and incorporate a transmittable passkey from a smartphone application in combination with an auxiliary locking device as taught by Jacob et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a luggage lock with smartphone unlocking functionality for convenience when the user wants to unlock their luggage remotely; in addition to an auxiliary .

Claims 28-29, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Wenbo (CN 206150681 U), with an English translation provided herein, and in view of Tiramani et al. (US 6802409 B1).

	Regarding Claim 28, Wenbo teaches a wheeled container including multiple different wheel sets including multiple different types of wheels, comprising:
A body portion (1), including at least one compartment (as a suitcase) for holding personal items and goods; and multiple selectively usable wheel sets (5, 6, 17), including: a first wheel set including a first type of wheels (17) and positioned at a bottom of the body portion (2), said first wheel set (17) being positioned in a plane that is horizontal when the container (2) is in an upright position. (Wherein the first wheel set (5) can be seen positioned in a plane that is horizontal when the container (2) is in an upright position). (Figs. 1-2; Claim 1)
A second wheel set (17) including at least one wheel (17) that is driven by a motor. (wherein the driven wheel as taught by Wenbo would require a motor and is described as a driven pulley in claim 1). (Figs. 1-2; Claim 1)
Wherein a user is able to select alternative transport modes (footboard (7) rotated into the L-Shape box (1) or out) in which the container (1) is either manually propelled by the user using unpowered wheels (5, 6), or propelled by movement of the at least one (7) driven by the motor (wherein the driven wheel (17) would require a motor and the user can selectively flip the footboard (7) down when they elect maneuver the suitcase with the at least one non-swiveling wheel driven by the motor (17); otherwise when the driven wheel (17) is stowed maneuvering the suitcase (1) requires manual propulsion from the user). 2Attorney Docket: OSSE3002/BEU Preliminary Amendment(Figs. 1-2; Claim 1)
An extendable (3) handle (4) including a handle grip (4) and at least one electronic component (8) for controlling the motor (wherein the driven wheel as taught by Wenbo would require a motor and is described as a driven pulley in claim 1). (Figs. 1-2; Claim 1) 
At least one power source (9) including at least one rechargeable portable battery (9). (Figs. 1-2; Claims 1 and 5)

	Wenbo does not teach a third wheel set located at a back side or corner of the container to support a weight of the container when the container is being transported in a tilted position or vertically such as over steps and arranged to be moved to a position that is within or flush with a casing of the container, which is adapted to be moved into a weight-supporting position by a releasing mechanism when the wheeled container is transported in a-the tilted position.

	Tiramani et al. further teaches luggage (20) with a set of wheels (52, 54) including wheels of a third type (non-powered linear rollers) positioned at a back side (14) or corner of the container to support a weight of the container (100) when the container (100) is being transported in a tilted position (Fig. 3) or vertically such as over steps (wherein the luggage (20) as taught by Tiramani et al. can be transported over steps), and arranged to be moved to a position that is within or flush with a casing of the container (20). (Wherein the flush position can be seen in Figs. 1-2). and which is moved into a weight-supporting position (Fig. 3) by a releasing mechanism (push button 90). (Wherein the push button (90) releases the pivotably mounted panel (56) for entering the weight-supporting position.) (Figs. 1-3, 5; Col 3, Lines 1-19) 
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheeled container as taught by Wenbo, modified above, and combine the teachings of Tiramini et al. to incorporate a deployable third wheel set for weight supported luggage. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to implement a deployable third wheel set for assisting the user when maneuvering heavier luggage or traversing stairs or other obstacles.

	Regarding Claim 29, Wenbo further teaches wherein the container (1) is a suitcase. (wherein Wenbo refers to the container as an intelligent suitcase). (Fig. 1; Claim 1)


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Caputo et al. (US 20170086459 A1), teaches a motorized luggage assembly.
Getahun (US 9629430 B1), teaches a motorized luggage system.
Shiekh (US 9770084 B1), teaches a smart luggage system.
Gandy (US 6938740 B2), teaches a suitcase with a stair roller and a brake.
Al-Qaffas (US 8434577 B1), teaches an electronic traveling suitcase.
Lee (US 7837206 B1), teaches a wheeled carrier scooter.
Minaker et al. (US 20100018821 A1), teaches a hand luggage carrying device.
Kader (US 20040129469 A1), teaches a self-propelled suitcase with a leash.
Liang (US 5339934 A1), teaches a luggage steering system.
Hsieh (US 20070045370 A1), teaches luggage with a  detachable pouch.
Hemsley (US 20070131462 A1), teaches a motor control apparatus for a pushed or pulled article.
Pereira (US 20080230339 A1), teaches a suitcase with a stair wheeler.
DiGiacomcantonio et al. (US 20140107868 A1), teaches self-propelled luggage.
Klicpera et al. (US 20140277841 A1), teaches motorized luggage.
Ghosh (US 20150327638 A1), teaches self-propelled luggage with a following feature.
Arman (US 9215561 B1), teaches a luggage tracking assembly.
Augenstein (US 9462863 B1), teaches luggage with stair rollers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733